DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 06/19/2019 has been acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Examiner disagrees with the proposed lack of novelty of the instant application according to the Written Opinion of the International Searching Authority (PCT/EP2017/081938) filed on 12/08/2017.  Furthermore, in the Examiner’s opinion in regards to claim 11, Robert et al (US 20150268115 A1) teaches a differential pressure measurement sensor (Paragraph 0067) comprising a substrate (2) with a cavity, a flexible diaphragm (6) which spans the cavity, a lever element (8) spanning the diaphragm (6) with a first and second portion and a central portion wherein the end portions are located on opposites sides of the central portion (Paragraph 0073) and a first joint element (see the joint in the middle of the lever element (8); Paragraph 0077).

Also in the Examiner’s opinion in regards to claim 18, McNeil et al (US 20160169760 A1) teaches MEMS pressure sensor device comprising a substrate (210) having a cavity (240) (Paragraphs 0024-0025), a flexible diaphragm (230) which spans the cavity (240) (Paragraph 0025), a lever element (250, i.e. proof mass) that spans the diaphragm (230) and has a first end section, a second end section, and a center section, the first end section and the second end section lying on opposite sides of the center section relative to one another (Paragraph 0026), a first joint element (255, i.e. linkage) that is fitted between the first end section and the substrate (210) (Paragraph 0029; Figure 2).
However McNeil et al does not teach the method of controlling a micromechanical sensor further comprising a first joint element being fitted between the first end section and the substrate, a second joint element being fitted between the center section and the diaphragm wherein an actuator configured to apply an actuating force between the lever element and the substrate including the method of determining capacitances of the capacitive sensors; driving the actuator as a function of the determined capacitances to bring a pivot angle of the lever element into a predetermined range; and determining a signal on the basis of the driving dependent on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ikehashi et al (US 20170108391 A1) – The invention teaches a sensor that includes: a substrate; a variable capacitor including a bottom electrode provided on the substrate and a top electrode provided above the bottom electrode so as to face the bottom electrode; a movable structure including a portion located above the top electrode and being displaceable in accordance with a specific physical quantity; a support structure including at least one support portion supporting the top electrode; and a connection structure connecting the movable structure and the top electrode to displace the top electrode based on displacement of the movable structure, wherein the top electrode is displaced about an axis penetrating the at least one support portion, which serves as a first rotation axis.
Lin et al (US 20140060169 A1) - The invention teaches a MEMS pressure sensor having a diaphragm that deforms in response to a first fluid pressure 
Jerman (US 5177579 A) - This invention relates to semiconductor transducers and actuators having a deflecting member and more particularly to a transducer and an actuator utilizing corrugations in the supports of the deflecting member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/J.L.J/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856